Citation Nr: 1114813	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-30 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for low back strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2010, the Veteran testified before the Acting Veterans Law Judge during a travel board hearing.  A transcript of the proceeding has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran was exposed to noise in service as a result of his duties as a plane captain.

2.  The Veteran's bilateral hearing loss is attributable to in-service acoustic trauma.    

3.  The Veteran's tinnitus is attributable to in-service acoustic trauma.    

4.  The Veteran's lumbar spine disability is attributable to an in-service injury.  






CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The Veteran's tinnitus that was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  The Veteran's lumbar spine disability was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In the decision below, the Board has granted the Veteran's claim for service connection for his bilateral hearing loss, tinnitus, and a lumbar spine disability and therefore the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice requirements of the law have been met in this case, no harm or prejudice to the Veteran has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

a. Hearing Loss

For claims of service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  

The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service-connected compensation may be awarded, and section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d) (2010).

By way of background, the Veteran testified during his Board hearing that his military occupation was that of a plane captain.  He also indicated that he was constantly exposed to loud aircraft noise with limited hearing protection.  The Veteran's DD Form 214 indicates that his specialty title and number were AMH-7240.  In a November 2010 Training Letter 10-35, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates the probability of noise exposure for various service occupations.  The Veteran's occupation is listed under Naval Engineering: 7200-7299, and provides a high probability of in-service noise exposure.  Further, the Veteran is competent to report in-service noise exposure.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, in-service acoustic trauma is demonstrated.  

As will be discussed in greater detail below, post-service medical records indicate that the Veteran has a diagnosis of sensorineural hearing loss in both ears which meets the requirements of 38 C.F.R. § 3.385 for a current hearing loss disability.  Therefore, the Board turns to the issue of nexus.  

The Veteran testified during his November 2010 Board hearing that he sought treatment for hearing problems during and shortly after service discharge in 1965.  He provided that he was exposed to constant in-service aircraft noise exposure.  

The Veteran is competent to state that he was exposed to noise in service and that he experienced difficulty hearing shortly after his separation from service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is not, however, competent to state that any in-service hearing loss met the criteria for consideration as a disability under 38 C.F.R. § 3.385, or that his current hearing loss is related to acoustic trauma sustained in service.  Davidson, 581 F.3d 1313; Buchanan v. Nicholson,451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau, 492 F.3d 1372.  

In this case, the Veteran's service treatment records show an enlistment examination report dated in August 1961 which reflects whispered voice test results as 15/15.  This is considered normal hearing.  An October 1961 audiogram shows that the Veteran's hearing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 (40)
25 (35)
15 (25)
15 (25)
25 (30)
LEFT
20 (35)
15 (25)
25 (35)
15 (25)
25 (30)

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) - American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards, which are represented by the figures in parentheses.  

The record also contains graphical representation of an April 1964 audiogram.  The audiometric graph was not interpreted by the performing examiner.  However, the Board is not precluded from reviewing and weighing this evidence.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995)(noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  While it is the Board's duty to review this material, the graph is unclear as to the degree of hearing loss found during this examination.  Nevertheless, an August 1964 audiogram performed during the Veteran's separation examination shows his hearing was as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
-5 (5)
0 (10)
15 (20)
LEFT
0 (15)
0 (10)
5 (15)
15 (25)
30 (35)

Again the ASA standards have been converted to ISO-ANSI standards, which are represented by the figures in parentheses.  The Veteran had some degree of hearing loss in his right ear.  See Hensley, 5 Vet. App. at 159.  He also had hearing loss of the left ear, to the extent recognized as a disability under VA regulations.  See 38 C.F.R. § 3.385.  

A March 2007 private audiogram and accompanying letter from a private physician indicate that the Veteran had mild to profound sensorineural hearing loss of the right ear and mild to severe sensorineural hearing loss of the left ear.  In his letter, the physician diagnosed the Veteran with tinnitus and sensorineural hearing loss and opined that these disorders were due to noise-induced trauma while in active military service.  The physician based this opinion on a thorough ear, nose, and throat examination, a review of the Veteran's audiogram, and the Veteran's oral history of in-service noise exposure.  Because the Veteran's history on which the opinion is based has been found credible, the opinion itself is credible.    See Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  

In a June 2007 VA examination report, the examiner indicated that he had reviewed the claims file to include the in-service audiometric results as well as the private March 2007 private audiogram.  The Veteran complained that he must ask that things be repeated and face the speaker to hear adequately.  He indicated that he wore hearing protection during his three years of service working near jet engine noise.  The Veteran's pure tone thresholds for his right and left ears revealed thresholds to be between 30 decibels and 85 decibels from 500 Hertz to 4000 Hertz.  The Veteran was diagnosed with mild to severe sensorineural hearing loss for the right and left ears.  The examiner opined that it is as likely as not that the Veteran's in-service noise exposure contributed to the onset of his hearing loss.  He then provided that there was significant progression in the Veteran's hearing loss since his discharge that could not be attributed to his military noise exposure.  The examiner explained that once an individual is removed from the noise source, the noise does not produce any further progression in hearing and the change from discharge to present could not be attributed to noise exposure.  

While the March 2001 private physician did not phrase his conclusion that hearing loss was at least as likely as not related to service, he provided that hearing loss was due to the Veteran's in-service noise exposure.  The June 2007 VA examiner also provided that the Veteran's in-service noise exposure as likely as not contributed to his onset of hearing loss.  While the examiner provided the progression of the hearing loss could not be attributed to noise exposure, the June 2007 VA examiner provided that noise exposure was the probable cause of the initial onset of the Veteran's hearing loss.  In other words, the examiner appears to conclude that noise exposure in service is at least as likely a cause of the hearing loss today as are occupational and recreational noise exposure and presbycusis.  The Board could remand the case again for a more detailed opinion with rationale.  However, instead of remanding the matter for a more complete opinion, the Board finds that there is an approximate balance of positive and negative evidence necessary to determine this matter.  38 C.F.R. § 3.159(c) (4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003)(noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board will grant service connection for bilateral hearing loss.

In balancing this evidence, the Board finds that the Veteran has a current diagnosis of bilateral hearing loss that has been linked to his active duty.  There is credible and competent lay evidence of diminished hearing in the Veteran's ears; competent medical evidence that the Veteran currently has bilateral ear hearing loss; and medical opinion evidence indicating at a minimum that the Veteran's current hearing loss is at least as likely as not caused by in-service acoustic trauma.  The Board finds the Veteran's assertions of noise exposure in service to be competent and credible and, when considering the medical evidence, the Board resolves any reasonable doubt in the Veteran's favor.  

The Board finds that the preponderance of the evidence favors a nexus between the current disability and any incident of service, including in-service noise exposure.  Consequently, the benefit-of-the-doubt rule applies, and the claim of service connection for bilateral hearing loss disability must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b.  Tinnitus 

The Board concludes that the Veteran is entitled to service connection for tinnitus.  Post-service medical records indicate that the Veteran currently suffers from tinnitus.  The Board is satisfied that the Veteran has a current disability.

The Veteran's service treatment records are silent for any specific complaints of ringing in the ears although the Veteran sought treatment for hearing problems in October 1961 and April 1964.  As provided above, the Veteran was exposed to in-service acoustic trauma as a plane captain.  

The March 2007 letter from the private physician reflects a medical opinion that the Veteran's tinnitus was due to noise-induced trauma while in active military service.  During the June 2007 VA examination, the Veteran indicated that his tinnitus occurred on a daily basis.  The examiner opined that it is as likely as not that the Veteran's military noise exposure contributed to his onset of tinnitus.  The examiner based his opinion on a thorough review of the claims file, to include audiogram results taken during and after service, as well as the Veteran's oral history.  The examination report is given much probative weight as it is the only competent evidence regarding nexus.    

There is credible and competent lay evidence of ringing in the Veteran's ears both during and after service; competent evidence that the Veteran currently has tinnitus; and medical opinion evidence indicating at a minimum that the Veteran's tinnitus was likely caused by in-service acoustic trauma.  The Board finds the Veteran's assertions of noise exposure in service to be competent and credible and, when considering the medical evidence, the Board resolves any reasonable doubt in the Veteran's favor.  Accordingly, the Board concludes that the evidence supports service connection for tinnitus. 38 U.S.C.A. § 5107(b).

The Board finds that the preponderance of the evidence favors a nexus between the current disability and any incident of service, including in-service noise exposure.  Consequently, the benefit-of-the-doubt rule applies, and the claim of service connection for tinnitus must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55.


c. Low Back Strain

The Veteran contends that he sustained an injury to his low back while in service.  Post-service medical records indicate that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine.  As such, the Veteran has a diagnosis of a current disability and the Board will turn to the issues of service incurrence and nexus.  

The Veteran testified during his Board hearing that from 1962 to 1964 he served as a plane captain on the U.S.S. Hancock where he was required to carry heavy chain bags up and down ladders.  He indicated often noticing back pain significant enough to interrupt his sleep.  He testified to never seeking treatment until after discharge in 1965 where he sought treatment from a private chiropractor, Dr. J.  The Veteran indicated that treatment records for Dr. J. are unavailable as the doctor had passed away.  The Veteran testified that Dr. J. implied that his in-service activities could have caused his low back disorder.  The Veteran is competent to report his duties during service as well as his symptoms related to his back.  Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. 303.  The Veteran is also credible in these assertions.  But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, back disorders, including degenerative disc disease, are not conditions capable of lay diagnosis, much less the type of condition that can be causally related to military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is not competent to proffer a diagnosis or provide an opinion as to the etiology of his back disability. 

Turning to the medical evidence, the Veteran's service treatment records are silent as to any complaints or treatment for a low back problem.  The Veteran's August 1964 separation examination reflects that his spine was found to be clinically normal.  

There are no records associated with the claims file from his service discharge until March 2007 when he submitted to a private MRI scan.  Again, during his Board hearing, the Veteran testified that he started seeking treatment for low back pain around 1965 from a private chiropractor who continued to treat his back pain through the 1980s.  

The Veteran submitted a private MRI report dated in March 2007 which showed degenerative disc disease of the lumbar spine, diffuse annular bulge and marginal ostephyte formations, and a bulging disc at L3-4.  He also submitted an April 2008 evaluation from a private physician who indicated reviewing records revealing that the Veteran service during the Vietnam War, was stationed on the U.S.S. Hancock, and served as a plane captain with Squadron VA 212.  It is noted that during his Board hearing, the Veteran testified that the records referred to in the private physician's report included documents submitted by his representative which included information related to his service as well as the March 2007 MRI report.  
After reviewing the records and obtaining the Veteran's oral history, the physician provided that the Veteran injured his back after lifting heavy chain bags while climbing up and down ladders.  The Veteran was diagnosed with lumbar plexus disorder and segmental dysfunction of the lumbar spine.  The physician pointed to the instability caused by standing on a ladder during service to conclude that this put undue stress and strain on his neck and back which caused permanent injury.  As such, the Veteran opined that this injury sustained during service contributed greatly to the condition of the Veteran's neck and low back.  The physician then provided that the Veteran's condition will only accelerate further degenerative changes which will affect his daily living and limit his quality of life.  Because the history on which the opinion is based has been found credible, the opinion itself is credible and given much probative weight as it is the only competent evidence providing an etiological opinion.  See Swann, 5 Vet. App. 229; Coghill, 8 Vet. App. 342.  

There is credible and competent lay evidence of that the Veteran experienced back pain in service; competent medical evidence that the Veteran currently has a lumbar spine disability; and medical opinion evidence indicating at a minimum that the Veteran's lumbar spine disability was likely caused by his service.  The Board finds the Veteran's assertions of in-service injury are competent and credible and, when considering the medical evidence, the Board resolves any reasonable doubt in the Veteran's favor.  Accordingly, the Board concludes that the evidence supports service connection for a lumbar spine disability. 38 U.S.C.A. § 5107(b).

The Board finds that the preponderance of the evidence favors a nexus between the current disability and any incident of service.  Consequently, the benefit-of-the-doubt rule applies, and the claim of service connection for lumbar spine disability must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a lumbar spine disability is granted.

_____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


